                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                     (Southern Division)


 ASHLEY ALBERT, et al.

                Plaintiffs,                         Case No. 8:20-CV-1936-PWG

        v.

 GLOBAL TEL*LINK CORP., et al.

                Defendants.


                                  STIPULATED MOTION
                               TO SET BRIEFING SCHEDULE

       COME NOW Plaintiffs Ashley Albert, Ashley Baxter, Karina Jakeway, and Melinda

Jabbie (“Plaintiffs”), together with Defendants Global Tel*Link Corp. (“GTL”), Securus

Technologies, LLC (“Securus”), and 3CInteractive Corp. (“3CI”) (collectively, “Defendants”), by

undersigned counsel, upon this Court’s Letter Order dated July 27, 2020 (ECF No. 31), the

conference conducted October 6, 2020, and pursuant to Local Rules 105.2 and 105.9, to

       HEREBY STIPULATE and JOINTLY MOVE for an order adopting the following

schedule and other parameters for answering or otherwise responding to the complaint in this

action, and for briefing any motions filed pursuant to Federal Rule of Civil Procedure 12.

                                        *       *       *

1.     Amendment of pleadings

       Plaintiffs have opted to not amend their complaint prior to the filing of Defendants’

motion(s) to dismiss. Plaintiffs advise without stipulation that they otherwise reserve all rights

under Federal Rule of Civil Procedure 15.
2.       Schedule and page limits for Rule 12 motions

                         Event                             Filed by                  Page limit
     •   All Defendants’ responses to complaint       October 30, 2020          50 pgs. combined
     •   Plaintiffs’ opposition(s) to Rule 12 motions December 18, 2020         50 pgs. combined
     •   Defendants’ replies                          January 22, 2021          30 pgs. combined

         As to all briefs, any exhibits shall be highlighted to indicate the most relevant material.

Each party shall endeavor to present its arguments as efficiently as practicable within the limits set

forth above.



Dated: October 13, 2020                                Respectfully submitted,

BY COUNSEL FOR ALL PARTIES, by express written consent:

    /s/ Matthew K. Handley                              /s/ Jason R. Scherr
 HANDLEY FARAH & ANDERSON PLLC                        MORGAN LEWIS & BOCKIUS, LLP
 Matthew K. Handley, Bar No. 18636                    Jason R. Scherr, Bar No. 25633
 Rachel E. Nadas*                                     1111 Pennsylvania Avenue, NW
 777 6th Street, NW, Eleventh Floor                   Washington, DC 20004
 Washington, DC 20001                                 T: 202.739.6000
 T: 202.559.2433                                      F: 202.373.6001
 F: 844-300-1952                                      jr.scherr@morganlewis.com
 mhandley@hfajustice.com
 rnadas@hfajustice.com                                Elizabeth Herrington*
                                                      77 W. Wacker Drive
 George F. Farah                                      Chicago, IL 60601
 Rebecca P. Chang                                     T: 312.324.1000
 81 Prospect Street                                   F: 312.324.1001
 Brooklyn, NY 11201                                   beth.herrington@morganlewis.com
 T: 212.477.8090
 F: 844-300-1952                                      R. Brendan Fee*
 gfarah@hfajustice.com                                1701 Market Street
 rchang@hfajustice.com                                Philadelphia, PA 19103
                                                      T: 215.963.5000
 William A. Anderson                                  F: 215.963.5001
 4730 Table Mesa Drive                                brendan.fee@morganlewis.com
 Suite G-200
 Boulder, CO 80305                                    COUNSEL FOR DEFENDANT
 T: 202.559.2433                                      SECURUS TECHNOLOGIES, LLC
 F: 844-300-1952
 wanderson@hfajustice.com                                           *       *       *

                                                  2
COHEN MILSTEIN SELLERS                 ARNOLD & PORTER KAYE SCHOLER
& TOLL PLLC                            LLP
Benjamin D. Brown                      Jonathan I. Gleklen, Bar No. 21350
Brent W. Johnson                       601 Massachusetts Ave., NW
Robert A. Braun                        Washington, DC 20001
1100 New York Ave., Suite 500          T: 202.942.5000
Washington, DC 20005                   F: 202.942.5999
T: 202.408.4600                        jonathan.gleklen@arnoldporter.com
F: 202-408-4699
bbrown@cohenmilstein.com               C. Scott Lent*
bjohnson@cohenmilstein.com             250 West 55th Street
rbraun@cohenmilstein.com               New York, NY 10019-9710
                                       T: 212.836.8000
Christopher J. Bateman                 F: 212.836.8689
88 Pine Street, 14th Floor             scott.lent@arnoldporter.com
New York, NY 10005
T: 212.838.7797                        COUNSEL FOR DEFENDANT GLOBAL
F: 212-838-7745                        TEL*LINK CORP.
cbateman@cohenmilstein.com
                                                     *      *        *
JUSTICE CATALYST LAW, INC.
Benjamin D. Elga*                      STEARNS WEAVER MILLER
Kelly Jo Popkin*                       WEISSLER ALHADEFF &
81 Prospect Street                     SITTERSON, P.A.
Brooklyn, NY 11201                     Jay B. Shapiro*
T: 518.732.6703                        150 West Flagler Street, Suite 2200
belga@justicecatalyst.org              Miami, FL 33130
kpopkin@justicecatalyst.org            T: 305.789.3229
                                       F: 305.789.2664
Brian J. Shearer*                      jshapiro@stearnsweaver.com
Craig L. Briskin*
718 7th St. NW                         WILLIAMS & CONNOLLY LLP
Washington, DC 20001                   Jonathan B. Pitt, Bar No. 16086
T: 518.732.6703                        Colette T. Connor*
brianshearer@justicecatalyst.org       725 Twelfth Street, NW
cbriskin@justicecatalyst.org           Washington, DC 20005
                                       T: 202.434.5000
HUMAN RIGHTS DEFENSE CENTER            F: 202.434.5029
Daniel Marshall*                       jpitt@wc.com
P.O. Box 1151                          cconnor@wc.com
Lake Worth, FL 33460
T: 561.360.2523                        COUNSEL FOR DEFENDANT
F: 561-828-8166                        3CINTERACTIVE CORP.
dmarshall@hrdc-law.org



                                   3
WASHINGTON LAWYERS’
COMMITTEE FOR CIVIL RIGHTS AND
URBAN AFFAIRS
Hannah E.M. Lieberman, Bar No. 05456
700 14th St. NW, Ste 400
Washington, DC 20005
T: 202.319.1040
F: 202.319.1010
Hannah_Lieberman@washlaw.org

COUNSEL FOR PLAINTIFFS                      * admitted pro hac vice


                                  *     *       *

SO ORDERED this _____         October
                 14th day of ___________, 2020.

BY THE COURT:

                                                    /s/
                                             ________________________________
                                             Hon. Paul W. Grimm, U.S.D.J.




                                        4
